MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Nov 27 2019, 10:05 am

court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Carlos I. Carrillo                                      Curtis T. Hill, Jr.
Greenwood, Indiana                                      Attorney General of Indiana
                                                        Courtney Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Eric Richardson,                                        November 27, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1492
        v.                                              Appeal from the Tippecanoe
                                                        Superior Court
State of Indiana,                                       The Honorable Kristen McVey,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        79D05-1808-CM-3909



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1492 | November 27, 2019                  Page 1 of 6
[1]   Eric Richardson appeals his conviction for Class A Misdemeanor Trespass, 1

      arguing that the evidence is insufficient to support the conviction. Finding the

      evidence sufficient, we affirm.


                                                    Facts
[2]   Jarrod Resler is the property manager for B. Walker Property Management

      Company (Walker). Walker manages about a hundred properties in Lafayette,

      including a residence on Alabama Street. Approximately every six months

      beginning in 2017, Resler signed, on behalf of Walker, a document entitled

      “Private Property Affidavit To Authorize Lafayette Police Trespass

      Enforcement[.]” Tr. Ex. 1. This agreement states that Lafayette Police officers

      are considered “Authorized Agent[s]” of Walker and are authorized to, among

      other things, provide non-resident individuals with criminal trespass warnings

      and arrest subsequent violators. Id. The agreement was renewed every six

      months and did not expire.


[3]   The Alabama Street residence was leased by Walker to Lucas Schemeke and

      Jason Farris. Farris is a client of social worker Carol Jo Towns Brooks, who is

      a case manager for Valley Oaks Health. Brooks explained that Farris is a

      member of the ACT Team, which is “the part of Valley Oaks Health that deals

      with the severely mentally ill people. They have to have a diagnosis of

      schizoaffective, schizophrenia, manic depression, a number of things they have




      1
          Ind. Code § 35-43-2-2(b)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1492 | November 27, 2019   Page 2 of 6
      to have in order to be on the ACT Team.” Tr. Vol. II p. 18. Farris has been

      diagnosed with schizoaffective disorder, and Brooks assisted Farris with daily

      living activities, including grocery shopping and housekeeping.2


[4]   On June 28, 2018, Brooks called the Lafayette Police Department on Farris’s

      behalf to report that “there were multiple subjects sleeping inside [Farris’s]

      residence that were not supposed to be there.” Id. at 11. Brooks believed that

      Farris was being taken advantage of because people, including Richardson,

      often stayed overnight without paying rent. Officer Neil Cain responded to

      Brooks’s call. Both Brooks and Farris requested that Richardson and the other

      guests at the residence be asked to leave and be warned for trespassing. Officer

      Cain provided the warning to the guests, including Richardson, and directed

      them to leave.


[5]   At some point, the Alabama Street residence became known to the police as a

      place that required extra attention because Schemeke and Farris were both on

      the ACT Team and were possibly being taken advantage of. On August 28,

      2018, Officer Christopher Cudworth drove to the residence to check on the

      occupants. Neither of the tenants were present, but Richardson was there.

      Officer Cudworth checked with dispatch and learned that Richardson had been

      warned for trespass at the same residence two months earlier by Officer Cain.

      As a result, Officer Cudworth arrested Richardson.




      2
          Farris’s co-tenant, Schemeke, is also on the ACT Team.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1492 | November 27, 2019   Page 3 of 6
[6]   On August 29, 2018, the State charged Richardson with Class A misdemeanor

      trespass. Following Richardson’s March 19, 2019, bench trial, the trial court

      found him guilty as charged. Richardson was sentenced to four days, time

      served. Richardson now appeals.


                                     Discussion and Decision
[7]   Richardson’s sole argument on appeal is that the evidence is insufficient to

      support his conviction. When reviewing the sufficiency of the evidence to

      support a conviction, we must consider only the probative evidence and

      reasonable inferences supporting the conviction and will neither assess witness

      credibility nor reweigh the evidence. Drane v. State, 867 N.E.2d 144, 146 (Ind.

      2007). We will affirm unless no reasonable factfinder could find the elements of

      the crime proved beyond a reasonable doubt. Id.


[8]   To convict Richardson of Class A misdemeanor trespass, the State was required

      to prove beyond a reasonable doubt that he knowingly or intentionally entered

      the real property of Walker after having been denied entry by Walker or its

      agent and that Richardson lacked a contractual interest in the property. I.C. §

      35-43-2-2(b)(1).3 Richardson argues only that the evidence does not establish

      that Officer Cain was acting as Walker’s agent.




      3
        The charging information alleges that the residence was the property of Walker and that the officer who
      gave the initial trespass warning was acting as an agent of Walker. It does not allege that the residence was
      the property of Farris or that the officer or Brooks were acting as his agent, even though Farris and Brooks,
      on Farris’s behalf, asked the officer to give the warning.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1492 | November 27, 2019                   Page 4 of 6
[9]    When one person gives another person authority to act on his behalf, an agency

       relationship is created. E.g., Glispie v. State, 955 N.E.2d 819, 822 (Ind. Ct. App.

       2011). An agency relationship may be actual or apparent. Id. To establish an

       actual agency relationship, three elements must be proved: (1) manifestation of

       consent by the principal (i.e., Walker); (2) acceptance of authority by the agent

       (i.e., the Lafayette Police Department); and (3) control exerted by the principal

       over the agent. Id.


[10]   Here, the Lafayette Police Department signed a semiannual agreement with

       Walker, pursuant to which Lafayette Police officers are authorized agents of

       Walker to issue trespass warnings on its behalf. Tr. Ex. 1. This agreement is a

       manifestation of Walker’s consent to enter into an agency relationship with the

       Lafayette Police Department and a manifestation of the Police Department’s

       acceptance of authority.4 The agreement directs the Lafayette Police

       Department to “protect the aforesaid property” by warning for trespass, ejecting

       non-residents from the property if they become problematic or commit crimes,

       and arresting non-residents for subsequent violations. Id. We can only

       conclude that this provision shows control exerted by Walker over the police,

       inasmuch as it directs the officers to engage in certain behavior on Walker’s

       behalf. In other words, the agreement establishes that Lafayette Police Officer




       4
         Richardson notes that the only agreement entered into evidence at trial is one that was executed in August
       2018—after Officer Cain provided the first trespass warning. Resler testified at trial that he had entered into
       this same agreement with the police approximately every six months since 2017, meaning that the agreement
       was in place at the time of the warning. Tr. Vol. II p. 5-8. The fact that the agreement that was current at the
       time of the trespass warning was not entered into evidence is irrelevant, given Resler’s testimony.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1492 | November 27, 2019                   Page 5 of 6
       Cain was acting on Walker’s behalf—as its agent—when he gave Richardson

       the first trespass warning. Because we find an actual agency relationship, we

       need not also consider whether there was an apparent agency relationship.


[11]   In sum, we find the evidence sufficient to support Richardson’s Class A

       misdemeanor trespass conviction.


[12]   The judgment of the trial court is affirmed.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1492 | November 27, 2019   Page 6 of 6